DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021, 10/05/2021, 01/25/2022 and 03/22/2022 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 – 15 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second rotation shafts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 recite the limitation  a first rotation shaft and a second rotation shaft” in lines 7 – 8 and 2 – 4  respectively.  The limitations fail to find support in the specification and drawings.  Applicant is advised to either show support for the limitations or to amend the claim language as the limitations are constituted as new matter.
Claims 2 – 13 and 15 are further rejected as being dependents of rejected claims 1 and 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 8 – 9 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nakamura (WO 2014 192332 A1) as cited by Application and further citing English equivalent (U.S. patent Publication No. 2016/0015232 A1).
Regarding Independent Claim 1, Nakamura teaches a robot cleaner (Fig. 1) comprising: a main body (housing, 2); and a wheel assembly (drive wheel unit, U1 and U2; Fig. 4) coupled to the main body (2) and configured to guide 5movement of the main body (2; Paragraphs [0023] and [0024]); wherein the wheel assembly (U1;Fig. 4) includes: a drive wheel (drive wheels, 29); a rotation arm (drive wheel holder, 41) including a first rotation shaft (pivotal shaft, 41b) rotatably coupled to the main body (2; Paragraph [0033]), a second rotation shaft (first shaft center, P.sub.1; Fig. 6; Paragraph [0030]) to which the drive wheel (29) is rotatably coupled (Paragraph [0030]), 10and a guide (projection, 41c) formed to extend from the rotation arm (41; Fig. 6); and an elastic member (S; Fig. 6) including a first end (Annotated Fig. 6) coupled to the main body (2; Fig. 3 @ 2f) and a second end (Annotated Fig. 6) opposite to the first end (Annotated Fig. 6), the second end (Annotated Fig. 6) coupled to the guide (41c) and configured to slide on the guide (41c) so as to be moveable along the guide (41c; the spring, S is connected to the guide 41c via hook portion 41c1 where the spring is configured to move as the springs first end moves along 41c1).  

    PNG
    media_image1.png
    361
    460
    media_image1.png
    Greyscale

15 Regarding Claim 2, Nakamura teaches a robot cleaner (Fig. 1) wherein the guide (41c) is configured to vertically extend from the first rotation shaft (41b; Fig. 6; the guide extends from the rotation arm, 41 which includes the rotation shaft, 41b, thus the guide is configured to extend from rotation shaft.  Further, it is noted that the limitation fails to find support in specification or pictures so Examiner is unclear as to what Applicant is defining as the rotation shaft, so as best as understood by the examiner, the following rejection is put forth for the limitation presented).  
Regarding Claim 3, Nakamura teaches a robot cleaner (Fig. 1)  wherein the guide (41c) includes: a guide portion (41c1) configured to guide movement of the second end (Annotated Fig. 6) of the 20elastic member (spring, S); and a pair of stoppers (end surfaces of 41c and 41c1, which spring is mounted between  Fig. 6b) provided at upper and lower ends (right to left ends of 41c1 with the right end being the upper end and the left end being the lower end) of the guide portion (41c1) and configured to restrict vertical movement of the second end of the elastic member (S; Fig. 6b; due to the end surfaces of 41c and 41c1, the movement of the spring, once hooked on 41c1, is restricted in the vertical direction).  
Regarding Claim 4, Nakamura teaches a robot cleaner (Fig. 1) wherein the elastic member (spring, S) includes: 17an elastic portion formed in a coil form (Fig. 6A) a first hook (Annotated Fig. 6) supported by the main body (2: Fig. 3); and a second hook (Annotated Fig. 6) supported by the guide portion (41c).  
5	Regarding Claim 5, Nakamura teaches a robot cleaner (Fig. 1) further comprising a moving bush formed in an arc shape and moveably installed at the guide portion, wherein the moving bush includes a seating groove which is provided in a circumferential direction and in which the second hook is seated.  
Regarding Claim 8, Nakamura teaches a robot cleaner (Fig. 1)  wherein the guide portion (41c) is formed in a 20linear shape (Fig. 4, the projection, 41c is formed in straight lines).  
Regarding Claim 9, Nakamura teaches a robot cleaner (Fig. 1)  wherein the guide portion (41c) includes two line sections (L, A) obliquely connected to form an obtuse angle (Fig. 5A).  
Regarding Claim 13, Nakamura teaches the robot cleaner (Fig. 1)  wherein the wheel assembly (U1) is provided with a pair of wheel assemblies (Figs. 2 and 3) coupled to both sides of the main body (2).  

Claims 14 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al. (U.S. Patent Publication No. 2013/0056290 A1).
Regarding independent claim 14, Lee teaches a method of operating a wheel assembly (Fig. 2) including a rotation arm (first unit, 140) 20having a first rotation shaft (132; Fig. 3) rotatably coupled to a moving object (1; Fig. 1) and having a guide (160) extending from the rotation arm (140), a drive wheel (120) rotatably coupled to a second rotation shaft (124; Fig. 3) of the rotation arm (140) opposite the first  rotation shaft (132; Fig. 3), and an elastic member (170) having a first end  (172) coupled to the object (1; Fig. 5A) and having a second end (174) disposed opposite the first end (Fig. 3) and configured to slide (Figs 5A and B) on the guide (160) so as to be movable with respect to the rotation arm (140), the method comprising: 25rotating the rotation arm (140; Fig. 5A to Fig. 5B) about the first rotation shaft (132; Figs. 5A and 5B);  18moving the drive wheel (120) disposed at the second rotation shaft (124; Fig. 3) of the rotation arm (140) downward (Fig.  5B); and sliding the second end (174) of the elastic member (170) upward on the guide (160) based on the downward movement of the drive wheel (120; Figs. 5A and 5B; Paragraph [0027]).  
Regarding claim 15, Lee teaches the method wherein: the guide (160) is configured to guide the movement of the second end (174) of the elastic member (170); and an angle between the elastic member (170) and the guide (160) is gradually 10changed from an obtuse angle to an acute angle (as the rotation arm 140 is rotated, an angle 0 formed between L1 and L4 is changed from an obtuse angle in Fig. 5A to an acute angle and shown in Fig. 5 B) according to the downward movement of the drive wheel (120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO 2014 192332 A1) as cited by Application and further citing English equivalent (U.S. patent Publication No. 2016/0015232 A1) in view of Yang (U.S. Patent Publication No. 2005/0027396 A1).
Regarding claim 5, Nakamura teaches the robot cleaner of claim 4 as discussed above.
Nakamura does not teach the robot cleaner further comprising a moving bush 10formed in an arc shape and moveably installed at the guide portion, wherein the moving bush includes a seating groove which is provided in a circumferential direction and in which the second hook is seated.  
Yang, however, teaches the robot cleaner (mobile robot; Fig. 3A) further comprising a moving bush (33) 10formed in an arc shape (Annotated Fig.1; piston 33 is formed in an arc in that there is a flat surface, 33b, that terminates the rounded bottom surface of the piston 33) and moveably installed at the guide portion (guide unit, 30), wherein the moving bush (33) includes a seating groove (Annotated Fig. 1) which is provided in a circumferential direction (Fig. 1) and in which the second hook is seated (via stop surface, 33b; Annotated Fig. 1; Paragraph [0023]).  

    PNG
    media_image2.png
    355
    592
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Nakamura to further include a moving bush 10formed in an arc shape and moveably installed at the guide portion, wherein the moving bush includes a seating groove which is provided in a circumferential direction and in which the second hook is seated, as taught by Yang,  to allow the swing arm to move smoothly and to prevent splaying relative to the transmission case.
Regarding claim 6, Nakamura teaches the robot cleaner of claim 4 as discussed above.
Nakamura does not teach the robot cleaner further comprising a roller moveably 15installed on the guide portion, wherein the second hook is connected to the roller.  
Yang, however, teaches the robot cleaner further comprising a roller (33; Fig. 1) moveably 15installed on the guide portion (30), wherein the second hook is connected to the roller (33; Annotated Fig. 1; Paragraph [0023]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Nakamura to further include a roller moveably 15installed on the guide portion, wherein the second hook is connected to the roller, as taught by Bott, to provide a wheeled robot that is capable of keeping wheel contact against surfaces with obstacles and thus can easily surmount said obstacles on the surface.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO 2014 192332 A1) as cited by Application and further citing English equivalent (U.S. patent Publication No. 2016/0015232 A1) in view of Lee et al. (U.S. Patent Publication No. 2013/0056290 A1)
Regarding claim 10, Nakamura teaches the robot cleaner of claim 3 as discussed above.
Nakamura does not teach the robot cleaner wherein the guide portion is formed in a 5concavely curved shape.
Lee, however, teaches the robot cleaner wherein the guide portion (160) is formed in a 5concavely curved shape (Annotated Fig. 5A).

    PNG
    media_image3.png
    568
    406
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide portion of Nakamura so that the guide portion has a shape similar to that as taught by Lee since altering the shape of the guide portion would not change the functionality of the device.  Further, changing the aesthetic/ornamental design is a modification that has been considered to be within the level of ordinary skill in the art.   Therefore, it would have been obvious to one of ordinary skill in the art to modify Nakamura to obtain the invention as specified in claim 10. 
Allowable Subject Matter
Claims 7 and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U.S. Patent No. 7,721,829 to Lee et al. discloses a traveling robot includes a main body frame having a front wheel supported in a front portion thereof in a traveling direction, a first traveling part having a first driving wheel to drive in the traveling direction, a first rear wheel disposed in a rear side of the first driving wheel, and a first wheel frame to support the first driving wheel and the first rear wheel, a second traveling part having a second driving wheel to drive in the traveling direction independently from the first driving wheel, a second rear wheel disposed in a rear side of the second driving wheel, and a second wheel frame to support the second driving wheel and the second rear wheel, a first interlocking hinge part to rotatably support the first wheel frame to the main body frame to have a hinge axis of a perpendicular direction with respect to the traveling direction, and a second interlocking hinge part to rotatably support the second wheel frame to the main body frame independently from the first interlocking hinge part to have a hinge axis of the same direction as the first interlocking hinge part.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723